Case 10-61451-bem       Doc 51   Filed 07/07/20 Entered 07/07/20 13:19:38               Desc Main
                                 Document     Page 1 of 2




  IT IS ORDERED as set forth below:



   Date: July 7, 2020
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:
                                                            CASE NO. 10-61451-BEM
 SHIRLEY LETT,

          Debtor.                                           CHAPTER 7

                                         ORDER

              Debtor’s Motion for Reconsideration and/or Motion to Determine Whether Debtor

Has Any Assets to Administer (the “Motion”) [Doc. 42] came before the Court for hearing on July

7, 2020. For the reasons announced on the record, it is ORDERED that the Motion is DENIED.

                                      END OF ORDER
Case 10-61451-bem        Doc 51   Filed 07/07/20 Entered 07/07/20 13:19:38   Desc Main
                                  Document     Page 2 of 2



                                         Distribution List

Shirley Lett
456 North St Mary Lane
Marietta, GA 30064

Jordan E. Lubin
Lubin Law, P.C.
Building 2
8325 Dunwoody Place
Atlanta, GA 30350-3307

Shawna Staton
Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Gregory D. Ellis
Lamberth, Cifelli, Ellis & Nason, P.A.
Suite 435
6000 Lake Forrest Drive, N.W.
Sandy Springs, GA 30342

Chandler P. Thompson
Akerman LLP
Suite 725
170 South Main Street
Salt Lake City, UT 84101




                                                2
